UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, 2014 WORTHINGTON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Ohio 001-08399 31-1189815 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Old Wilson Bridge Road, Columbus, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (614) 438-3210 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On January 6, 2014, Worthington Industries, Inc. (the “Company”) announced that its Pressure Cylinders segment has signed an agreement to acquire a 75% stake in Aritas Basincli Kaplar Sanayi A.S. (“Aritas”), one of Europe’s leading LNG (liquefied natural gas) and cryogenic technology companies offering a portfolio of LNG products, cryogenic vessels, systems and services.Located in Istanbul, Turkey, Aritas had net sales of approximately $40 million for its fiscal year ended Dec. 31, 2013.The transaction is awaiting Turkish government approval, and is expected to be completed later this month. Item 9.01Financial Statements and Exhibits. (a) – (c)Not applicable. (d) Exhibits: 99.1News Release issued by Worthington Industries, Inc. on January 6, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORTHINGTON INDUSTRIES, INC. Date: January 7, 2014 By: /s/ Dale T. Brinkman Dale T. Brinkman, Vice President – Administration, General Counsel and Secretary
